DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-10, 15-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vutukuri et al. (US 2018/0160271) [“Vutukuri”].
Regarding claim 1, Vutukuri teaches a computer-implemented method comprising: 
accessing, by a mobile device, cell information that is stored in memory of the mobile device [Vutukuri ¶¶ 0057-0058: assistance information sent by the service 114 to the asset tracking device 104 wherein assistance information may include RATs/frequency bands/carrier frequencies can be indexed by one or more parameters, e.g., GPS coordinates (i.e. a device receives information on frequency indexed by GPS coordinates)]; 
determining, by the mobile device, that a current Global Positioning System (GPS) location of the mobile device [Vutukuri ¶ 0074: current location information is obtained for example using GPS coordinates and is assumed to be available at the asset tracking device 104 prior to the wireless transceiver 108 being switched on] matches a geolocation specified in the cell information [Vutukuri ¶ 0067: asset tracking device 104 searches for a service provider/RAT/frequency band/carrier frequency in the priority order as indicated by the assistance information sent by the service 114 (see also ¶ 0058: assistance information may be GPS coordinates, i.e., device 104 searches for a provider associated with location and corresponding frequency)]; 
determining, by the mobile device, and from the cell information, a frequency associated with a cell that has been observed from the geolocation [Vutukuri ¶ 0064: For a given RAT/frequency band/carrier frequency, the asset tracking device 104 performs a cell search and selects the first available cell that is of sufficient quality (e.g., RSSI exceeds a threshold) and that supports a service provider (e.g., PLMN) to which the asset tracking device 104 can gain access]; 
performing, by the mobile device, a radio signal scan at the frequency to measure a signal strength of a radio signal from the cell [Vutukuri ¶ 0100: asset tracking device can perform the RSSI scan on the known frequencies to expedite the RSSI scanning procedure]; 
[Vutukuri ¶ 0111: a storage medium storing machine-readable instructions can be included in the asset tracking device 104], measurement information that includes at least the signal strength [Vutukuri ¶ 0100 asset tracking device measures RSSI at certain frequencies; ¶ 0088: ADRI may be accumulated over time and uploaded as a larger file (while not explicitly stated, accumulating ADRI over time would inherently require the storage of said data)]; 
after storing the measurement information: receiving, by the mobile device, an instruction from a serving cell to return a measurement report to the serving cell [Vutukuri ¶ 0083: device 104 receives ACK from service 114, wherein the ACK may comprise an indication causing the asset tracking device 104 to send (at 410) its current location information, plus the full ADRI or a part of the ADRI]; 
accessing, by the mobile device, the measurement information from the memory of the mobile device; and sending, by the mobile device, the measurement information to the serving cell [Vutukuri ¶ 0038: asset tracking device 104 sends (at 202) first information to the service 114 as an ADRI wherein the ADRI may contain signal strength measurements for respective frequencies at respective locations; see ¶¶ 0041-0049 for information that may be included in ADRI].
Regarding claim 3, Vutukuri teaches the computer-implemented method of claim 1, wherein the instruction received from the serving cell includes a known list of frequencies to include in the measurement report [Vutukuri ¶ 0058: assistance information sent by the service 114 to the asset tracking device 104 can include any one or some combination of the following: [0058] Prioritized, ordered list of RATs/frequency bands/carrier frequencies to scan when sending the next report], and 
wherein the cell information further includes a second frequency associated with a second cell that has been observed from the geolocation [Vutukuri ¶ 0058: frequency/location information for multiple RATs; ¶ 0092, Table 2: SAI information sent to asset tracking device 114 wherein the SAI indicates multiple RATs for a given location with associated carrier frequencies], the method further comprising:
determining, by the mobile device, that the second frequency is not included in the known list of frequencies; and refraining from performing a second radio signal scan at the second frequency based at least in part on determining that the second frequency is not included in the known list of frequencies [Vutukuri ¶ 0080: service 114 may indicate specific location, frequency, RATs to exclude from future asset tracking device reports; ¶ 0059: service may indicate that current list supersedes currently stored lists (i.e., cell information from service may specify a frequency (may be a second frequency) which indicates that the second frequency is not a known frequency to report)].  
Regarding claim 7, Vutukuri teaches the computer-implemented method of claim 1, wherein the accessing of the cell information stored in the memory of the mobile device occurs in response to a trigger event comprising at least one of: passage of a predetermined amount of time; Iee hayespC 509.324.925646 Attorney Docket No. TM2-0841USdetermining that the mobile device has attached to the serving cell; determining that the mobile device has moved a distance that is greater than or equal to a threshold distance since previously accessing the cell information; [Vutukuri ¶ 0081: indications may be sent to UE to refraining from sending ADRI; ¶ 0086: ADRI is triggered when data was provided a certain amount of time ago then ADRI may be requested]. 
Regarding claim 8, Vutukuri teaches the computer-implemented method of claim 1, wherein the performing of the radio signal scan further occurs in response to a one or more criteria being satisfied, the one or more criteria comprising at least one of: determining that the mobile device is in idle mode; determining that network bandwidth consumption of the mobile device is less than or equal to a threshold network bandwidth consumption value; or determining that processing resource consumption of the mobile device is less than or equal to a threshold processing resource consumption value [Vutukuri ¶ 0087: asset tracking device can be selected, for example, based on information regarding the amount of battery charge left in the asset tracking device, or information regarding whether the asset tracking device is connected to a power supply or will shortly be recharged (i.e., battery capacity is an equivalent to processing resource consumption). An asset tracking device that has a relatively high battery charge or that is connected to a power supply or that will shortly be charged can be selected as a test drive asset tracking device to send updated ADRI to the service 114].  
Regarding claim 9, Vutukuri teaches the computer-implemented method of claim 1, further comprising, prior to the accessing of the cell information stored in the memory of the mobile device: sending, by the mobile device to a remote system, a [Vutukuri ¶ 0071: at 306 device 104 sends current location and ADRI to service 114 (i.e. remote service) wherein the message 306 causes service 114 to respond with assistance information];  
Iee hayesp, 509.324.92564 Attorney Docket No. TM2-0841USreceiving, by the mobile device, the cell information from the remote system, the cell information including at least the frequency associated with the cell; storing, by the mobile device, the cell information in memory of the mobile device [Vutukuri ¶¶ 0057-0058: assistance information sent by the service 114 to the asset tracking device 104 wherein assistance information may include RATs/frequency bands/carrier frequencies can be indexed by one or more parameters, e.g., GPS coordinates (i.e. a device receives information on frequency indexed by GPS coordinates)].  
Regarding claim 10, Vutukuri teaches a mobile device comprising: 
a processor [Vutukuri ¶ 0109: system 500 includes a processor (or multiple processors) 502]; and 
memory storing [Vutukuri ¶ 0111: a storage medium storing machine-readable instructions can be included in the asset tracking device 104]: 
cell information about cells in a geographical area, the cell information including, for a geolocation within the geographical area, at least a frequency associated with a cell [Vutukuri ¶¶ 0057-0058: assistance information sent by the service 114 to the asset tracking device 104 wherein assistance information may include RATs/frequency bands/carrier frequencies can be indexed by one or more parameters, e.g., GPS coordinates (i.e. a device receives information on frequency indexed by GPS coordinates)]; and 
computer-executable instructions [Vutukuri ¶ 0111: a storage medium storing machine-readable instructions can be included in the asset tracking device 104] that, when executed by the processor, cause the mobile device to perform operations comprising: 
accessing the cell information from the memory [Vutukuri ¶ 0059: a current list of assistance information may be stored in tracking device 104]; 
determining that a current Global Positioning System (GPS) location of the mobile device [Vutukuri ¶ 0074: current location information is obtained for example using GPS coordinates and is assumed to be available at the asset tracking device 104 prior to the wireless transceiver 108 being switched on] matches the geolocation [Vutukuri ¶ 0067: asset tracking device 104 searches for a service provider/RAT/frequency band/carrier frequency in the priority order as indicated by the assistance information sent by the service 114 (see also ¶ 0058: assistance information may be GPS coordinates, i.e., device 104 searches for a provider associated with location and corresponding frequency)]; 
performing a radio signal scan at the frequency to measure a signal strength of a radio signal from the cell [Vutukuri ¶ 0100: asset tracking device can perform the RSSI scan on the known frequencies to expedite the RSSI scanning procedure]; 
storing, in the memory, measurement information that includes at least the signal strength [Vutukuri ¶ 0100 asset tracking device measures RSSI at certain frequencies; ¶ 0088: ADRI may be accumulated over time and uploaded as a larger file (while not explicitly stated, accumulating ADRI over time would inherently require the storage of said data)]; and 
after storing the measurement information: receiving an instruction from a serving cell to return a measurement report to the serving cell [Vutukuri ¶ 0083: device 104 receives ACK from service 114, wherein the ACK may comprise an indication causing the asset tracking device 104 to send (at 410) its current location information, plus the full ADRI or a part of the ADRI];  
Iee hayesp, 509.324.925648 Attorney Docket No. TM2-0841USaccessing the measurement information from the memory of the mobile device; and sending the measurement information to the serving cell [Vutukuri ¶ 0038: asset tracking device 104 sends (at 202) first information to the service 114 as an ADRI wherein the ADRI may contain signal strength measurements for respective frequencies at respective locations; see ¶¶ 0041-0049 for information that may be included in ADRI]. 
Regarding claim 15, Vutukuri teaches the mobile device of claim 10, wherein the performing of the radio signal scan occurs in response to a one or more criteria being satisfied, the one or more criteria comprising at least one of: determining that the mobile device is in idle mode; determining that network bandwidth consumption of the mobile device is less than or equal to a threshold network bandwidth consumption value; or determining that processing resource consumption of the mobile device is less than or equal to a threshold processing resource consumption value [Vutukuri ¶ 0087: asset tracking device can be selected, for example, based on information regarding the amount of battery charge left in the asset tracking device, or information regarding whether the asset tracking device is connected to a power supply or will shortly be recharged (i.e., battery capacity is an equivalent to processing resource consumption). An asset tracking device that has a relatively high battery charge or that is connected to a power supply or that will shortly be charged can be selected as a test drive asset tracking device to send updated ADRI to the service 114].  
Regarding claim 16, Vutukuri teaches a computer-implemented method comprising: 
attaching, by a mobile device, to a serving cell; accessing, by the mobile device, cell information that is stored in memory of the mobile device; and determining, by mobile device, that the serving cell has a cell identifier that is specified in the cell information [Vutukuri ¶ 0071, Fig. 3: device 104 performs initial access using previously received assistance information (i.e. in order to perform initial access using assistance information the device 104 would inherently need access said cell information from the previously stored assistance information and identify the cell to which it intends to perform initial access)]; 
Iee hayesp, 509.324.925650 Attorney Docket No. TM2-0841USdetermining, by the mobile device, and from the cell information, a frequency associated with a cell that is associated with the serving cell based on a common geolocation from which both the cell and the serving cell have been observed [Vutukuri ¶ 0064: For a given RAT/frequency band/carrier frequency, the asset tracking device 104 performs a cell search and selects the first available cell that is of sufficient quality (e.g., RSSI exceeds a threshold) and that supports a service provider (e.g., PLMN) to which the asset tracking device 104 can gain access; see ¶ 0065: asset tracking device performs initial access based on assistance information (i.e., device 104 has location/frequency information of both serving cell and any other cell expected to be observed at the location, see also ¶ 0079, Table 2 showing multiple frequency/location and associated networks]; 
performing, by the mobile device, a radio signal scan at the frequency to measure a signal strength of a radio signal from the cell [Vutukuri ¶ 0100: asset tracking device can perform the RSSI scan on the known frequencies to expedite the RSSI scanning procedure]; 
storing, by the mobile device, in the memory of the mobile device [Vutukuri ¶ 0111: a storage medium storing machine-readable instructions can be included in the asset tracking device 104], measurement information that includes at least the signal strength [Vutukuri ¶ 0100 asset tracking device measures RSSI at certain frequencies; ¶ 0088: ADRI may be accumulated over time and uploaded as a larger file (while not explicitly stated, accumulating ADRI over time would inherently require the storage of said data)]; and 
after storing the measurement information: receiving, by the mobile device, an instruction from the serving cell to return a measurement report to the serving cell [Vutukuri ¶ 0083: device 104 receives ACK from service 114, wherein the ACK may comprise an indication causing the asset tracking device 104 to send (at 410) its current location information, plus the full ADRI or a part of the ADRI]; 
accessing, by the mobile device, the measurement information from the memory of the mobile device; and sending, by the mobile device, the measurement information to the serving cell [Vutukuri ¶ 0038: asset tracking device 104 sends (at 202) first information to the service 114 as an ADRI wherein the ADRI may contain signal strength measurements for respective frequencies at respective locations; see ¶¶ 0041-0049 for information that may be included in ADRI].  
Regarding claim 19, Vutukuri teaches the computer-implemented method of claim 16, wherein the performing of the radio signal scan occurs in response to a one or more criteria being satisfied, the one or more criteria comprising at least one of: determining that the mobile device is in idle mode; determining that network bandwidth consumption of the mobile device is less than or equal to a threshold network bandwidth consumption value; or  Iee hayesp, 509.324.925652 Attorney Docket No. TM2-0841USdetermining that processing resource consumption of the mobile device is less than or equal to a threshold processing resource consumption value [Vutukuri ¶ 0087: asset tracking device can be selected, for example, based on information regarding the amount of battery charge left in the asset tracking device, or information regarding whether the asset tracking device is connected to a power supply or will shortly be recharged (i.e., battery capacity is an equivalent to processing resource consumption). An asset tracking device that has a relatively high battery charge or that is connected to a power supply or that will shortly be charged can be selected as a test drive asset tracking device to send updated ADRI to the service 114].  
Regarding claim 20, Vutukuri teaches the computer-implemented method of claim 16, further comprising, in response to sending the measurement information to the serving cell: attaching, by the mobile device, to the cell as a new serving cell; and starting or resuming a communication session via the new serving cell [Vutukuri ¶ 0072, Fig. 3: when the asset tracking device 104 is scheduled to send the next asset tracking report, the asset tracking device 104 turns on (at 312) its wireless transceiver, and performs (at 314) an initial access of the wireless access network using previously received assistance information (e.g., the SAI received at 308). Once the asset tracking device 104 has established a connection with the wireless access network, the asset tracking device 104 sends (at 316) an asset tracking report that includes a current location (of the asset tracking device 104) and an ADRI; ¶ 0067: For a given RAT/frequency band/carrier frequency, the asset tracking device 104 performs a cell search and selects the first available cell that is of sufficient quality (e.g., RSSI exceeds a threshold) and that supports a service provider (e.g., PLMN) to which the asset tracking device 104 can gain access (i.e., the cell selection is an iterative process that occurs over time, wherein a best cell, which may be a different cell than the current serving cell, may be selected)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri.
Regarding claim 2, Vutukuri teaches the computer-implemented method of claim 1, however, does not explicitly disclose wherein the serving cell is a E-UTRAN Node B (eNB) cell, and wherein the cell is a Next Generation Node B (gNB) cell.  
However, Vutukuri teaches the use of E-UTRAN eNB cells and gNB cells in the disclosed cellular access network [Vutukuri ¶¶ 0018 & 0026: networks may include E-UTRA (i.e. E-UTRAN eNB), 5G (i.e. gNB) or beyond].
It would have been obvious to a person having ordinary skill in the art to utilize a method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for purposes of building a cell map as taught by Vutukuri with the specific implementation of serving cell is a E-UTRAN Node B (eNB) cell and the cell is a Next Generation Node B (gNB) cell.  The motivation to do so would be to enable the building of cell maps across a variety of commonly used cellular network technologies thereby reducing the cost of cell selection [Vutukuri ¶¶ 0017 & ¶ 0098].
Regarding claim 11, Vutukuri teaches the mobile device of claim 10, wherein the serving cell is a first Next Generation Node B (gNB) cell, and wherein the cell is a second gNB cell that is different from the first gNB cell.  
However, Vutukuri teaches the use of E-UTRAN eNB cells and gNB cells in the disclosed cellular access network [Vutukuri ¶¶ 0018 & 0026: networks may include E-UTRA (i.e. E-UTRAN eNB), 5G (i.e. gNB) or beyond].
It would have been obvious to a person having ordinary skill in the art to utilize a method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for purposes of building a cell map as taught by [Vutukuri ¶¶ 0017 & ¶ 0098].

Claims 4, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri in view of Cai et al. (WO 2012/021614) [“Cai”].
Regarding claim 4, Vutukuri teaches the computer-implemented method of claim 1, wherein the cell information further includes a second frequency associated with a second cell that has been observed from the geolocation [Vutukuri ¶ 0058: frequency/location information for multiple RATs; ¶ 0092, Table 2: SAI information sent to asset tracking device 114 wherein the SAI indicates multiple RATs for a given location with associated carrier frequencies], the method further comprising: 
performing, by the mobile device, the radio signal scan at the second frequency or a second radio signal scan at the second frequency to measure a second signal strength of a second radio signal from the second cell [Vutukuri ¶ 0100: asset tracking device can perform the RSSI scan on the known frequencies (i.e. a second frequency, see Table 1 showing at least a first and second frequency) to expedite the RSSI scanning procedure]; and 
Iee hayesp, 509.324.925645 Attorney Docket No. TM2-0841USdetermining, by the mobile device, that the second cell is not within communication range of the mobile device based at least in part on the radio signal [Vutukuri ¶ 0102: if the expected frequencies are associated with RSSIs below the specified threshold, then it is likely that the radio environment of the asset tracking device has changed or the asset tracking device is not at the expected location]; and 
updating, by the mobile device, the cell information [Vutukuri  ¶ 0087: asset tracking devices can be configured to regularly do full RAT/frequency band/carrier frequency scans and the selected devices can be configured to report difference information (i.e., information that is different from previously reported information)].
However, Vutukuri does not explicitly disclose indicating an unavailability of the second cell at the geolocation.  
However, in a similar field of endeavor, Cai teaches indicating an unavailability of the second cell at the geolocation [Cai ¶ 0031: cell receives, from UE, MDT measurement, including location measurements, from the UE 105 that were generated in accordance with the MDT configuration information sent at block 615; ¶ 0015: configuration information for periodic downlink pilot measurements includes the specified measurement period, and the periodic downlink pilot measurement reports include the radio environment measurements, as well as time and location information specifying when and where the measurement was taken, and cell identification information identifying the cell associated with a particular reported measurement, wherein the serving cell becomes worse than threshold measurement, radio environment measurements, such as those mentioned above, as well as location and cell identification information are logged when a measured serving cell metric becomes worse than the configured threshold (Examiner’s emphasis)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for purposes of building a cell map as taught by Vutukuri with the method of a user equipment reporting a radio link failure at a given location to a network.  The motivation to do so would be to allow for network measurements to be performed using commercial UEs [Cai ¶ 0002].
Regarding claim 12, Vutukuri teaches the mobile device of claim 10, however, does not explicitly disclose wherein the signal strength comprises at least one of a reference signal received power (RSRP) parameter or a reference signal received quality (RSRQ) parameter.
However, in a similar field of endeavor, Cai teaches wherein the signal strength comprises at least one of a reference signal received power (RSRP) parameter or a reference signal received quality (RSRQ) parameter [Cai ¶ 0015: Examples of such MDT measurements include, but are not limited to Reference Signal Received Power (RSRP) and Reference Signal Received Quality (RSRQ)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for purposes of building a cell map as taught by Vutukuri with the method of a user equipment reporting a radio link failure at a given location to a network.  The motivation [Cai ¶ 0002].
Regarding claim 13, Vutukuri teaches the mobile device of claim 10, wherein the cell information further includes a second frequency associated with a second cell that has been observed from the geolocation [Vutukuri ¶ 0058: frequency/location information for multiple RATs; ¶ 0092, Table 2: SAI information sent to asset tracking device 114 wherein the SAI indicates multiple RATs for a given location with associated carrier frequencies], the method further comprising: 
performing, by the mobile device, the radio signal scan at the second frequency or a second radio signal scan at the second frequency to measure a second signal strength of a second radio signal from the second cell [Vutukuri ¶ 0100: asset tracking device can perform the RSSI scan on the known frequencies (i.e. a second frequency, see Table 1 showing at least a first and second frequency) to expedite the RSSI scanning procedure]; and 
Iee hayesp, 509.324.925645 Attorney Docket No. TM2-0841USdetermining, by the mobile device, that the second cell is not within communication range of the mobile device based at least in part on the radio signal scan or the second radio signal scan [Vutukuri ¶ 0102: if the expected frequencies are associated with RSSIs below the specified threshold, then it is likely that the radio environment of the asset tracking device has changed or the asset tracking device is not at the expected location]; and 
updating, by the mobile device, the cell information [Vutukuri  ¶ 0087: asset tracking devices can be configured to regularly do full RAT/frequency band/carrier frequency scans and the selected devices can be configured to report difference information (i.e., information that is different from previously reported information)] 
However, Vutukuri does not explicitly disclose indicating an unavailability of the second cell at the geolocation.  
However, in a similar field of endeavor, Cai teaches indicating an unavailability of the second cell at the geolocation [Cai ¶ 0031: cell receives, from UE, MDT measurement, including location measurements, from the UE 105 that were generated in accordance with the MDT configuration information sent at block 615; ¶ 0015: configuration information for periodic downlink pilot measurements includes the specified measurement period, and the periodic downlink pilot measurement reports include the radio environment measurements, as well as time and location information specifying when and where the measurement was taken, and cell identification information identifying the cell associated with a particular reported measurement, wherein the serving cell becomes worse than threshold measurement, radio environment measurements, such as those mentioned above, as well as location and cell identification information are logged when a measured serving cell metric becomes worse than the configured threshold (Examiner’s emphasis)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for purposes of building a cell map as taught by Vutukuri with the method of a user equipment reporting a radio link failure at a given location to a network.  The motivation [Cai ¶ 0002].
Regarding claim 17, Vutukuri teaches the computer-implemented method of claim 16, wherein the cell information further includes a second frequency associated with a second cell that is associated with the serving cell based on the common geolocation or a different common geolocation from which both the second cell and the serving cell have been observed [Vutukuri ¶ 0058: frequency/location information for multiple RATs; ¶ 0092, Table 2: SAI information sent to asset tracking device 114 wherein the SAI indicates multiple RATs for a given location with associated carrier frequencies], the method further comprising: 
performing, by the mobile device, the radio signal scan at the second frequency or a second radio signal scan at the second frequency to measure a second signal strength of a second radio signal from the second cell [Vutukuri ¶ 0100: asset tracking device can perform the RSSI scan on the known frequencies (i.e. a second frequency, see Table 1 showing at least a first and second frequency) to expedite the RSSI scanning procedure]; and  
Iee hayesp , 509.324.925651 Attorney Docket No. TM2-0841USdetermining, by the mobile device, that the second cell is not within communication range of the mobile based on the radio signal scan or the second radio signal scan [Vutukuri ¶ 0102: if the expected frequencies are associated with RSSIs below the specified threshold, then it is likely that the radio environment of the asset tracking device has changed or the asset tracking device is not at the expected location]; and 
[Vutukuri  ¶ 0087: asset tracking devices can be configured to regularly do full RAT/frequency band/carrier frequency scans and the selected devices can be configured to report difference information (i.e., information that is different from previously reported information)], 
wherein a geolocation that corresponds to a current Global Positioning System (GPS) location of the mobile device [Vutukuri ¶ 0074: current location information is obtained for example using GPS coordinates and is assumed to be available at the asset tracking device 104 prior to the wireless transceiver 108 being switched on].
However, Vutukuri does not explicitly disclose indicating an unavailability of the second cell at the geolocation.  
However, in a similar field of endeavor, Cai teaches indicating an unavailability of the second cell at the geolocation [Cai ¶ 0031: cell receives, from UE, MDT measurement, including location measurements, from the UE 105 that were generated in accordance with the MDT configuration information sent at block 615; ¶ 0015: configuration information for periodic downlink pilot measurements includes the specified measurement period, and the periodic downlink pilot measurement reports include the radio environment measurements, as well as time and location information specifying when and where the measurement was taken, and cell identification information identifying the cell associated with a particular reported measurement, wherein the serving cell becomes worse than threshold measurement, radio environment measurements, such as those mentioned above, as well as location and cell identification information are logged when a measured serving cell metric becomes worse than the configured threshold (Examiner’s emphasis)].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for purposes of building a cell map as taught by Vutukuri with the method of a user equipment reporting a radio link failure at a given location to a network.  The motivation to do so would be to allow for network measurements to be performed using commercial UEs [Cai ¶ 0002].

Claims 5, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri in view of Hirisave et al. (WO 2015/128880) [“Hirisave”].
Regarding claim 5, Vutukuri teaches the computer-implemented method of claim 1, further comprising: determining, by the mobile device, that a second cell is within communication range of the mobile device based at least in part on the radio signal scan [Vutukuri ¶ 0100: asset tracking device can perform the RSSI scan on the known frequencies (i.e. a second frequency, see Table 1 showing at least a first and second frequency) to expedite the RSSI scanning procedure; see also ¶ 0079, Table 2 showing ADRI information collected by UE wherein at least two RATs at a location have been measured].
However, Vutukuri does not explicitly disclose determining, by the mobile device, that the cell information stored in the memory of the mobile device does not associate a 
However, in a similar field of endeavor, Hirisave teaches determining, by the mobile device, that the cell information stored in the memory of the mobile device does not associate a cell identifier of the second cell with the geolocation; and updating, by the mobile device, the cell information to indicate an availability of the second cell at the geolocation [Hirisave p. 28, ln. 24-p. 29, ln. 6: transfer manager 200 finds no one-to-one mapping {of received second network identifiers}, transfer manager 200 updates the fingerprint-mapping database 206. For example, if the information received for the network cell of first wireless network 310 is Office 2 (SSID) for Network B (Wi-Fi network) or LAC/RAC ID (11109) and Cell ID (6838593) for Network B (2G/3G network) does not match an entry in the fingerprint-mapping database 206, then there is no one-to-one mapping between the identified cell for Network B and a cell of Network A and the transfer manager 200 initiates an update of the fingerprint-mapping database stored on the cellphone; see also claim 10: initiating a frequency band scan for the second wireless network at the current location; based on said frequency band scan, identifying a new cell of the second wireless network at the current location; and adding a new mapping between said new cell and the cell of the first wireless network].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for [Hirisave p. 3, ll. 1-6].
Regarding claim 14, Vutukuri teaches the mobile device of claim 10, the operations further comprising: determining, by the mobile device, that a second cell is within communication range of the mobile device based at least in part on the radio signal scan [Vutukuri ¶ 0100: asset tracking device can perform the RSSI scan on the known frequencies (i.e. a second frequency, see Table 1 showing at least a first and second frequency) to expedite the RSSI scanning procedure; see also ¶ 0079, Table 2 showing ADRI information collected by UE wherein at least two RATs at a location have been measured].
However, Vutukuri does not explicitly disclose determining, by the mobile device, that the cell information stored in the memory of the mobile device does not associate a cell identifier of the second cell with the geolocation; and updating, by the mobile device, the cell information to indicate an availability of the second cell at the geolocation.
However, in a similar field of endeavor, Hirisave teaches determining, by the mobile device, that the cell information stored in the memory of the mobile device does not associate a cell identifier of the second cell with the geolocation; and updating, by the mobile device, the cell information to indicate an availability of the second cell at the geolocation [Hirisave p. 28, ln. 24-p. 29, ln. 6: transfer manager 200 finds no one-to-one mapping {of received second network identifiers}, transfer manager 200 updates the fingerprint-mapping database 206. For example, if the information received for the network cell of first wireless network 310 is Office 2 (SSID) for Network B (Wi-Fi network) or LAC/RAC ID (11109) and Cell ID (6838593) for Network B (2G/3G network) does not match an entry in the fingerprint-mapping database 206, then there is no one-to-one mapping between the identified cell for Network B and a cell of Network A and the transfer manager 200 initiates an update of the fingerprint-mapping database stored on the cellphone; see also claim 10: initiating a frequency band scan for the second wireless network at the current location; based on said frequency band scan, identifying a new cell of the second wireless network at the current location; and adding a new mapping between said new cell and the cell of the first wireless network].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for purposes of building a cell map as taught by Vutukuri with the method of identifying new networks and associated Cell IDs at a location of a first network and updating a mapping to include the second network.  The motivation to do so would be to reduce battery consumption due to frequent network scanning operations [Hirisave p. 3, ll. 1-6].
Regarding claim 18, Vutukuri teaches the computer-implemented method of claim 16, further comprising: determining, by the mobile device, that a second cell is within communication range of the mobile device based on the radio signal scan [Vutukuri ¶ 0100: asset tracking device can perform the RSSI scan on the known frequencies (i.e. a second frequency, see Table 1 showing at least a first and second frequency) to expedite the RSSI scanning procedure; see also ¶ 0079, Table 2 showing ADRI information collected by UE wherein at least two RATs at a location have been measured], 
a location of the mobile device being a geolocation that corresponds to a current Global Positioning System (GPS) [Vutukuri ¶ 0074: current location information is obtained for example using GPS coordinates and is assumed to be available at the asset tracking device 104 prior to the wireless transceiver 108 being switched on].
However, Vutukuri does not explicitly disclose determining, by the mobile device, that the cell information stored in the memory of the mobile device does not associated a cell identifier of the second cell with location of the mobile device; and updating, by the mobile device, the cell information to indicate an availability of the second cell at the geolocation.  
However, in a similar field of endeavor, Hirisave teaches determining, by the mobile device, that the cell information stored in the memory of the mobile device does not associated a cell identifier of the second cell with location of the mobile device; and updating, by the mobile device, the cell information to indicate an availability of the second cell at the geolocation [Hirisave p. 28, ln. 24-p. 29, ln. 6: transfer manager 200 finds no one-to-one mapping {of received second network identifiers}, transfer manager 200 updates the fingerprint-mapping database 206. For example, if the information received for the network cell of first wireless network 310 is Office 2 (SSID) for Network B (Wi-Fi network) or LAC/RAC ID (11109) and Cell ID (6838593) for Network B (2G/3G network) does not match an entry in the fingerprint-mapping database 206, then there is no one-to-one mapping between the identified cell for Network B and a cell of Network A and the transfer manager 200 initiates an update of the fingerprint-mapping database stored on the cellphone; see also claim 10: initiating a frequency band scan for the second wireless network at the current location; based on said frequency band scan, identifying a new cell of the second wireless network at the current location; and adding a new mapping between said new cell and the cell of the first wireless network].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for purposes of building a cell map as taught by Vutukuri with the method of identifying new networks and associated Cell IDs at a location of a first network and updating a mapping to include the second network.  The motivation to do so would be to reduce battery consumption due to frequent network scanning operations [Hirisave p. 3, ll. 1-6].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri in view of Hirisave in view of Cai.
Regarding claim 6, Vutukuri in view of Hirisave teaches the computer-implemented method of claim 5, however, does not explicitly wherein the updated cell 
However, Cai teaches wherein the updated cell information includes a timestamp associated with the determining that the second cell is within communication range of the mobile device [Cai ¶ 0031: cell receives, from UE, MDT measurement, including location measurements, from the UE 105 that were generated in accordance with the MDT configuration information sent at block 615; ¶ 0015: configuration information for periodic downlink pilot measurements includes the specified measurement period, and the periodic downlink pilot measurement reports include the radio environment measurements, as well as time and location information specifying when and where the measurement was taken (i.e. UE is configured to report time information when the measurement was taken)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of measuring RSSI at certain location/frequencies, and to report said measurements to a network node for purposes of building a cell map as taught by Vutukuri with the method of a user equipment reporting a radio link failure at a given location to a network.  The motivation to do so would be to allow for network measurements to be performed using commercial UEs [Cai ¶ 0002].

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474